Wood, J. The only question is, did appellee at the time of bringing his suit have title by limitation? The decree of the lower court recites: “The court, after due consideration, is of the opinion that, by reason and by virtue of the open, notorious, continuous, exclusive and adverse possession thereof by complainant for more than seven years under his donation deed, the aforesaid possession having begun prior to the conveyance to Mrs. Sarah S. Sibly by Geo. Sibly, the complainant has a good and valid title to the land described in the original bill of complaint as follows: ‘east half of west half, section 19, township 1 south, range 7 west.’ The decree of' confirmation of the tax sale in Sarah S. Sibly is and constitutes a cloud upon complainant’s title acquired by reason of said limitation, and should be removed.” To set out and discuss the evidence upon which we base our conclusion could serve no useful purpose. The question is purely one of fact. The chancellor’s finding went further than was necessary to give title to the appellee. Two years open, continuous, exclusive and adverse possession under a donation deed gives title. Helena v. Hornor, 58 Ark. 151; Finley v. Hogan, 60 Ark. 499; Woolfork v. Buckner, 60 Ark. 163; Crill v. Hudson, 71 Ark. 390; Boynton v. Ashabranner, 75 Ark. 514. We have carefully examined the record, and find that the appellee had title to the land in controversy by adverse possession under his donation deed, when he brought his suit. The decree is affirmed.